UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7020



JOHN DAVID SIMPSON,

                                              Plaintiff - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections; CHARLES J. HARLAND, Chief
Dentist, Virginia Department of Corrections;
DR. KOPELEVE, Chief Dentist, Powhatan Correc-
tional Center, Medical Unit; OFFICER COCHRAN,
Security Official, Powhatan Correctional Cen-
ter, and other unknown at this time,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-97-15-2)


Submitted:   September 25, 1997           Decided:   October 10, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


John David Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1994) complaint for failure to exhaust administra-

tive remedies. The district court properly required exhaustion of

administrative remedies under 42 U.S.C.A. § 1997e(a) (West Supp.

1997). Because Appellant did not demonstrate to the district court
that he had exhausted administrative remedies or that such remedies

were not available, the court's dismissal of the action was not an

abuse of discretion. We therefore affirm the district court's order

but modify it to reflect that the dismissal is without prejudice to
Appellant's right to refile the action after exhaustion. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2